 

Exhibit 10.24

 

Form of Lock-Up Agreement

 

Francesca’s Holdings Corporation

 

Lock-Up Agreement

 

            , 2012

 

Goldman, Sachs & Co.

200 West Street

New York, New York 10282

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Re: Francesca’s Holdings Corporation - Lock-Up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into an underwriting agreement (the
“Underwriting Agreement”) on behalf of the several Underwriters named in
Schedule I to such agreement (collectively, the “Underwriters”), with
Francesca’s Holdings Corporation, a Delaware corporation (the “Company”), and
with the selling stockholders named in Schedule II to such agreement, providing
for a public offering (the “Public Offering”) of shares (the “Shares”) of common
stock of the Company with a par value of $0.01 (the “Common Stock”) pursuant to
a Registration Statement on Form S-1 to be filed with the Securities and
Exchange Commission (the “SEC”).

 

In consideration of the agreement by the Underwriters to offer and sell the
Shares, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
specified in the following paragraph (the “Lock-Up Period”), the undersigned
will not offer, sell, contract to sell, announce the intention to sell, pledge,
grant any option to purchase, make any short sale or otherwise dispose of any
shares of Common Stock of the Company, or any options or warrants to purchase
any shares of Common Stock of the Company, or any securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock
of the Company, whether now owned or hereafter acquired, owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the SEC
(collectively the “Undersigned’s Shares”), or exercise any right with respect to
the registration of any of the Undersigned’s Shares, or demand or cause to be
filed any registration statement in connection therewith, under the Securities
Act of 1933, as amended. The foregoing restriction is expressly agreed to
preclude the undersigned from engaging in any hedging or other transaction which
is designed to or which reasonably could be expected to lead to or result in a
sale or disposition of the Undersigned’s Shares even if such Shares would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Undersigned’s Shares or with respect to
any security that includes, relates to, or derives any significant part of its
value from such Shares.

 

The initial Lock-Up Period will commence on the date of this Lock-Up Agreement
and continue for 90 days after the Public Offering date set forth on the final
prospectus used to sell the Shares (the “Public Offering Date”) pursuant to the
Underwriting Agreement; provided, however, that if (1) during the last 17 days
of the initial Lock-Up Period, the Company releases earnings results or
announces material news or a material event or (2) prior to the expiration of
the initial Lock-Up Period, the Company announces that it will release earnings
results during the 15-day period following the last day of the initial Lock-Up
Period, then in each case the Lock-Up Period will be automatically extended
until the expiration of the 18-day period beginning on the date of release of
the earnings results or the announcement of the material news or material event,
as applicable, unless the Representatives waive, in writing, such extension.

 

The undersigned hereby acknowledges that the Company has agreed in the
Underwriting Agreement to provide written notice of any event that would result
in an extension of the Lock-Up Period pursuant to the previous paragraph to the
undersigned (in accordance with Section 12 of the Underwriting Agreement) and
agrees that any such notice properly delivered will be deemed to have been given
to, and received by, the undersigned. The undersigned hereby further agrees
that, prior to engaging in any transaction or taking any other action that is
subject to the terms of this Lock-Up Agreement during the period from the date
of this Lock-Up Agreement to and including the 34th day following the expiration
of the initial Lock-Up Period, it will give notice thereof to the Company and
will not consummate such transaction or take any such action unless it has
received written confirmation from the Company that the Lock-Up Period (as such
may have been extended pursuant to the previous paragraph) has expired.

 

 

 

 

Notwithstanding the foregoing, the undersigned may (i) transfer the
Undersigned’s Shares as a bona fide gift or gifts, provided that the donee or
donees thereof agree to be bound in writing by the restrictions set forth
herein, (ii) transfer the Undersigned’s Shares to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, (iii) sell shares of Common Stock acquired
by the Undersigned in open market transactions after the completion of the
Public Offering, or (iv) transfer the Undersigned’s Shares with the prior
written consent (a “Waiver”) of the Representatives on behalf of the
Underwriters, provided that in the case of clauses (i), (ii) and (iii), no
filing under Section 16(a) of the Securities Exchange Act of 1934, as amended,
shall be required or shall be voluntarily made in connection with such transfer
during the Lock-Up Period. The foregoing restrictions shall also not apply (a)
to the registration of or sale to the Underwriters of any shares of Common Stock
pursuant to the Underwriting Agreement as part of the Public Offering and (b)
the exercise by the Undersigned of any stock options granted under any Company
stock incentive plan as described in the prospectus related to the Public
Offering (other than any disposition of shares of Common Stock as a result of a
“cashless” exercise of any such stock options) provided that in each case all
shares of Common Stock received by the Undersigned upon such exercise shall
thereafter be subject to the restrictions contained in this Lock-Up Agreement.
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
limited partnership, limited liability company or other entity, the undersigned
may transfer shares of Common Stock to its limited partners, members or
stockholders, or any wholly-owned subsidiary of the undersigned; provided,
however, that in any such case, it shall be a condition to the transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding such shares of Common Stock subject to the provisions of this Lock-Up
Agreement and there shall be no further transfer of such shares of Common Stock
except in accordance with this Lock-Up Agreement, and provided further that any
such transfer shall not involve a disposition for value and no filing under
Section 16(a) of the Securities Exchange Act of 1934, as amended, shall be
required or shall be voluntarily made in connection with such transfer during
the Lock-Up Period. The undersigned now has, and, except as contemplated by
clause (i), (ii), (iii) or (iv) above, for the duration of this Lock-Up
Agreement will have, good and marketable title to the Undersigned’s Shares, free
and clear of all liens, encumbrances, and claims whatsoever. The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Undersigned’s
Shares except in compliance with the foregoing restrictions.

 

For any Waiver to be granted by the Representatives on behalf of the
Underwriters, at least two business days before such Waiver takes effect, the
Representatives will notify the Company of the impending Waiver and announce the
impending Waiver through a major news service as referred to in FINRA Rule
5131(d)(2)(B), except where the Waiver is effected solely to permit a transfer
of shares of Common Stock that is not for consideration and where the transferee
has agreed in writing that the transferee is receiving and holding such shares
of Common Stock subject to the provisions of this Lock-Up Agreement.

 

If the undersigned is an officer or director of the Company, the undersigned
further agrees that the foregoing provisions shall be equally applicable to any
issuer-directed Shares, as referred to in FINRA Rule 5131(d)(2)(A), the
undersigned may purchase in the Public Offering pursuant to an allocation of
Shares that is directed in writing by the Company.

 

Notwithstanding anything herein to the contrary, the Underwriters and their
affiliates, other than the undersigned, may engage in brokerage, investment
advisory, financial advisory, anti-raid advisory, merger advisory, financing,
asset management, trading, market making, arbitrage, principal investing and
other similar activities conducted in the ordinary course of their affiliates’
business.

 

The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward consummation of the offering.
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.

 

The undersigned understands that, if (i) the sale of the Shares contemplated by
the Underwriting Agreement is not completed by February 29, 2012, or (ii) the
Company notifies the Representatives that it does not intend to proceed with the
public offering of the Common Stock, this Letter Agreement shall terminate, and
the undersigned shall be released from all obligations hereunder.

 

 

 

 

This agreement and any matters related to this Lock-Up Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflict of laws that would result in the
application of any law other than the laws of the State of New York. The
undersigned agrees that any suit or proceeding arising in respect of this
Lock-Up Agreement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York and
the undersigned agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

  Very truly yours,       Exact Name of Party to Lock-Up Agreement      
Authorized Signature       Title

 

 

